Citation Nr: 0411613	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-13 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased allowance for burial and plot 
benefits.  


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to November 
1944.  He died in July 2002.  The appellant is the veteran's 
sister.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that granted the appellant $300.00 for funeral 
costs and $300.00 for cemetery/plot costs.  

In early June 2003, the RO notified the appellant that she 
had been scheduled for a hearing in October 2003 before a 
Veterans Law Judge in Washington, D.C.  Later in June 2003, 
VA received correspondence from the appellant canceling the 
scheduled hearing.  As such, the appellant's request for a 
hearing is considered withdrawn.  See 38 C.F.R. §§ 20.702(d), 
(e); 20.704(d), (e) (2003).

The Board notes that in her June 2003 correspondence, the 
appellant indicated her misunderstanding in regard to her 
hearing before a Veterans Law Judge in Washington, D.C.  She 
stated that she was under the impression that someone would 
have been there to present her claim.  Subsequently, she 
requested that her claim be transferred to the local 
Veterans' Assistance Office in order to obtain assistance 
from a representative.  In March 2004, the Board sent a 
letter to the appellant requesting that she clarify her 
representation selection.  She was advised that if no 
response was received within 30 days, the Board would proceed 
with her appeal.  As of the date of this Board decision, no 
response from the appellant has been received.  Thus, the 
appellant remains unrepresented in this appeal and the Board 
will proceed to adjudicate her claim.




FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claim, as well as the applicable laws and 
regulations, and, obtained all evidence necessary for an 
equitable disposition of the claim decided herein.

2.  The veteran was not service-connected for any disability 
during his lifetime and did not die of disability related to 
service.

3.  As the veteran was not hospitalized by VA at the time of 
his death and was not buried in a national cemetery, the 
maximum burial and plot allowances based on a nonservice-
connected death have already been awarded to the appellant.


CONCLUSION OF LAW

The criteria for entitlement to an increased allowance in 
burial and plot benefits have not been met.  38 U.S.C.A. §§ 
2302, 2303, 2304 (West 2002); 38 C.F.R. §§ 3.1600, 3.1601 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.
 
The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

With respect to the duty to notify, in October 2002, the RO 
provided the appellant a letter that informed her of the 
decision reached, specifically of the grant of funeral and 
cemetery/plot allowances of $300 each.  The RO explained to 
the appellant that those amounts were the amounts allowed by 
law for a veteran whose death was not related to military 
service.  The letter included notification of the evidence 
used to decide the claim and included note that the evidence 
did not show that the veteran was in receipt of VA benefits, 
entitled to receive VA compensation benefits, or hospitalized 
at VA at the time of his death.  The RO provided contact 
information in the event the appellant had questions 
concerning her claim.  Additionally, the RO provided the 
appellant a statement of the case in April 2003 that included 
a summary of the evidence, a recitation of governing laws and 
regulations, and a discussion of the facts of the case.  The 
April 2003 statement of the case clearly informed the 
appellant that, in accordance with existing law, no greater 
amount was payable in the instant case.    

With respect to the duty to assist, the Board notes that the 
claims file already contains the veteran's death certificate 
and the history of his pursuit of VA benefits during his 
lifetime.  It also contains the arguments put forth by the 
appellant in this appeal, as well as documentation relevant 
to the circumstances of the veteran's funeral and burial. 

In this case, the Board is of the opinion that any 
notification and assistance beyond what has already been 
provided is not required in this case because there is no 
reasonable possibility that it would aid in substantiating 
that appellant's claim.  She has been notified of her 
procedural and appellate rights, and has clearly been 
informed that absent evidence that the veteran was 
hospitalized by VA at the time of his death, or, in fact, 
died of service-connected disability or was otherwise service 
connected, there exists no legal basis for a grant of the 
benefit sought.  The appellant has not argued that the 
veteran's death should be service-connected and has not 
suggested he was hospitalized by VA at the time of his death.  
The appellant has not, in fact, disputed the facts relied on 
in denying her additional benefits; rather, she identifies a 
financial need for greater funds due to the total costs of 
the veteran's burial and funeral.  

The Board thus finds that the outcome of the present appeal 
is based upon the correct application of the law to the known 
and undisputed facts and that a remand for additional 
notification or development would serve no useful purpose.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.  See Valiao v. Principi, 
17 Vet. App. 229, 231-32 (2003); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  Since the RO has provided 
the appellant with all required notice relevant to the legal 
basis for the denial of her claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); cf. 
Sutton v. Brown, 9 Vet. App. 553, 567 (1996).

II.  Entitlement to an Increased Allowance for Burial and 
Plot Benefits

If a veteran's death is not service-connected, but at the 
time of death the veteran was in receipt of pension or 
compensation, an amount not to exceed $300.00 may be paid 
toward the veteran's funeral and burial expenses including 
the cost of transporting the body to the place of burial.  38 
U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  When a veteran 
dies from nonservice-connected causes, and if, at the time of 
death the veteran was in receipt of pension or compensation, 
as contemplated by 38 C.F.R. § 3.1600(b), an amount not to 
exceed $300.00 may be paid as a plot or interment allowance.  
The plot or interment allowance is payable to the person or 
entity who incurred the expenses.  38 U.S.C.A. § 2303(b); 
38 C.F.R. § 3.1600(f). 

If a person dies from nonservice-connected causes while 
properly hospitalized by VA, there is payable an allowance 
not to exceed $300.00 for the actual cost of the person's 
funeral and burial, and an additional amount for 
transportation of the body to the place of burial.  For 
burial allowance purposes, the term hospitalized by VA means 
admission to a VA facility; admission (transfer) to a non-VA 
facility for hospital care under the authority of 38 U.S.C. 
1703; admission (or transfer) to a nursing home under the 
authority of 38 U.S.C. 1720 for nursing home care at the 
expense of the United States; or admission (transfer) to a 
State nursing home for nursing home care with respect to 
which payment is authorized under the authority of 38 U.S.C. 
1741.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(c). 

The veteran died from nonservice connected causes in July 
2002.  The appellant submitted a claim for burial and plot 
benefits in October 2002.  VA received the veteran's death 
certificate; an itemized bill from the funeral home with the 
name of the deceased veteran on it that indicated that all 
burial expenses had been paid in full for $3,744.68; and, a 
receipt made out to the appellant by the funeral home in the 
amount of $384.68.  It is indicated by this evidence that the 
appellant paid the funeral bill from her personal funds.  

A review of the veteran's claims file shows that he was in 
receipt of nonservice-connected pension as the result of a 
July 1978 rating decision.  He was not, however, service-
connected for any disability incurred or aggravated by active 
duty service and did not die from any service-connected 
causes.  Additionally, there is no evidence in the record 
that the veteran had been hospitalized by VA at the time of 
his death as contemplated by 38 C.F.R. § 3.1600(c), or, that 
he was buried in a national cemetery as contemplated by 
38 C.F.R. § 3.1600(g).  Therefore, under the applicable 
provisions of the law, the appellant was awarded $300.00 for 
burial expenses and $300.00 for plot expenses.  

In sum, there is no evidence of record that the veteran had 
been hospitalized by VA, was buried in a national cemetery, 
or, did, in fact die of service-connected causes.  The 
appellant does not present contrary arguments.  The appellant 
is therefore not entitled to increased reimbursement for the 
transportation of the body to the place of burial or for 
plot/burial expenses.  Although the Board recognizes that the 
appellant paid additional monies to cover the veteran's final 
expenses, it is constrained to apply governing law, which 
offers no legal basis for the payment of additional monies 
based on the facts of this case.


ORDER

Entitlement to an increased allowance for burial and plot 
benefits is denied. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



